DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on March 6, 2022.
Claims 1, 3 & 5-17 are pending in the current application.
Claims 1, 14 & 16 are amended.
Claims 2 & 4 are cancelled.

Response to Arguments
Applicant's remarks filed March 6, 2022, pages 7-10 with respect to overcoming the rejection of claim 1, and similarly claims 14 & 16 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Tardif et al. (US 2011/0300929 A1) (hereinafter Tardif1) in view of Tardif et al. (US 2011/0267269 A1) (hereinafter Tardif2), and further in view of Tardif (US 2012/0063637 A1) (hereinafter Tardif3) as outlined below.
In response to Applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 1, and similarly claims 14 & 16 below, where Applicant’s newly recited claim limitations are addressed by Tardif3 and are rejected for the reasons as outlined below. 

Applicant’s remarks filed March 6, 2022, page 10, with respect to the rejection of claims 3, 5-13, 15 & 17 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Tardif1, Tardif2, and Tardif3 disclose claims 1 & 14, and the combination of Tardif1, Tardif2, Tardif3, and Baarsen disclose claim 16. Therefore claims 3, 5-13, 15 & 17 are also rejected for the similar reasons as outlined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“depth capturing devices […] configured to generate," in claims 1-5, 14 & 16;
“interactive device configured to perform," in claim 8; and
“host generating,” in claims 1, 3, 5 & 7-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tardif et al. (US 2011/0300929 A1) (hereinafter Tardif1) in view of Tardif et al. (US 2011/0267269 A1) (hereinafter Tardif2), and further in view of Tardif (US 2012/0063637 A1) (hereinafter Tardif3).

Regarding claim 1, Tardif1 discloses a depth processing system [Abstract, Paragraph [0003]] comprising:
a plurality of depth capturing devices disposed around a specific region, and each depth capturing device generating a depth information according to its own corresponding viewing point [Paragraphs [0025]-[0032] & [0035] & [0083]-[0089], Figs. 1A-1C, Capture devices 20, as plurality of depth capturing devices, trained on a single area, each producing depth images from respective viewpoints]; and
a host [Paragraphs [0044]-[0046] & [0071]-[0080], Computer environment 12, as host] generating adjustment times corresponding to the plurality of depth capturing devices according to capturing times of a plurality of depth information to perform synchronization function to make the plurality of depth capturing devices generate a plurality of adjusted depth information substantially at a same time [Paragraphs [0071]-[0076] & [0078]-[0083], Figs. 5-6, Step 430, as synchronization function, wherein the synchronization engine determines the required time offsets, as adjustment times, from the capturing times timestamped with each depth data frame, and may add to or subtract from a blanking interval for the depth devices and RGB devices generating the frame data, so that all frame data from all capture devices is generated and sent at the same time], and combining the plurality of adjusted [Paragraphs [0072], [0080] & [0084]-[0099], Point clouds according to Cartesian spaces from different capture devices are transmitted to computing environment 12, as host, and then resolved and stitched into a single point cloud].
However, Tardif1 does not explicitly disclose to generate a plurality of adjusted depth information substantially at a same time according to the adjustment times.
Tardif2 teaches to generate a plurality of adjusted depth information substantially at a same time according to the adjustment times [Paragraphs [0079]-[0088] & [0091]-[0092], Figs. 5-7 & 11-12, Determining of adjustment from deviation between Sensors A&B, and inserting and shortening wait intervals 1120 & 1215, respectively as adjustment times, between successive frames to allow sensors to generate frame data at a synchronized time, example of which at times 1104 & 1210].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the adjustment times of Tardif2 into Tardif1, to maintain synchronization with multiple depth sensors and with an output of the rendering system (Tardif, Paragraph [0004]).
However, neither Tardif1 nor Tardif2 disclose wherein each of the capturing times is a time at the corresponding depth information captured by the depth capturing device.
Tardif3 teaches wherein each of the capturing times is a time at the corresponding depth information captured by the depth capturing device [Paragraphs [0044]-[0049], Figs. 3, Within each capture device 20, control circuitry timestamps frames of scene information captured by the depth camera and RGB camera. The captured data is used by the synchronization engine 180 to time synchronize 304 data capture from the different capture devices, stitching overlap areas of the different FOV segments captured by the image sensor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the synchronization techniques of Tardif3 into Tardif1, to synchronize multiple depth sensors with each other to avoid differences in lighting, skew, and other known artifacts when stitching together areas of overlap in the image data from multiple depth sensors (Tardif3, Paragraph [0006]-[0007] & [0044]). Furthermore since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of capturing times at depth sensors of Tardif3 for the frame capturing times of Tardif1. Thus, the simple substitution of one known element for another producing a predictable result, that being deriving adjustment times for depth capturing sensors based off of the capturing times at depth sensors in order to synchronize the depth capturing sensors, renders the claim obvious.

Regarding claim 5, Tardif1, Tardif2, and Tardif3 disclose the depth processing system of claim 1, and are analyzed as previously discussed with respect to the claim.
[Paragraphs [0072], [0074]-[0076], [0080] & [0084]-[0099], Point clouds according to Cartesian spaces from different capture devices are transmitted to computing environment 12, as host, received at their synchronized received times, and then resolved and stitched into a single point cloud].
However, Tardif1 does not explicitly disclose the host sets a scan period of the plurality of depth capturing devices according to a latest receiving time of the plurality of receiving times; and after the host sends a synchronization signal, if the host fails to receive any signal from a depth capturing device of the plurality of depth capturing devices within a buffering time after the scan period, the host determines that the depth capturing device has dropped a frame.
Tardif2 teaches of the host sets a scan period of the plurality of depth capturing devices according to a latest receiving time of the plurality of receiving times; and  after the host sends a synchronization signal, if the host fails to receive any signal from a depth capturing device of the plurality of depth capturing devices within a buffering time after the scan period, the host determines that the depth capturing device has dropped a frame [Paragraphs [0047]-[0048] & [0078]-[0083] & [0091]-[0093], Fig. 9-10 & 13, Microcontroller sets default wait interval, or wait interval period, as buffering time, after the last active line of one frame, wherein the time elapsed from first to last active line of one frame or active period is the scan period. The output rate of the host device is determined by comparing two timestamps of received frames, and when it is found to be unacceptable, this results in dropped or missed frames, and correction is made to increase sensor blanking period, moving onto next scan period].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the buffer blanking interval correction of Tardif2 into Tardif1, to provide control over sensor rates in order to main synchronization with each other and with an output of the rendering system (Tardif2, Paragraph [0004]).

Regarding claim 6, Tardif1, Tardif2, and Tardif3 disclose the depth processing system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tardif1 further discloses the system further comprising a structured light source emitting structured light to the specific region, wherein at least two depth capturing devices of the plurality of depth capturing devices generate at least two depth information according to the structured light [Paragraphs [0035]-[0040], Capture device 20 uses structured light to capture depth information, determining physical distance from capture device to particular location on targets or objects].

Regarding claim 12, Tardif1, Tardif2, and Tardif3 disclose the depth processing system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tardif1 further discloses wherein the host is further configured to determine an action of the skeleton model in the specific region according to a plurality of moving points in the three-dimensional point cloud [Paragraphs [0032], [0048] & [0070], Fig. 4, Skeletal mapping of a user 18 generated from capture device 30, wherein points are tracked, and gestures of the user are recognized from skeletal model].

Regarding claim 14, Tardif1 discloses a depth processing system comprising:
a plurality of depth capturing devices disposed around a specific region, and each generating a depth information according to its own corresponding viewing point [Paragraphs [0025]-[0032] & [0035] & [0083]-[0089], Figs. 1A-1C, Capture devices 20, as plurality of depth capturing devices, trained on a single area, each producing depth images from respective viewpoints]; and
a host [Paragraphs [0044]-[0046] & [0071]-[0080], Computer environment 12, as host] periodically generating adjustment times corresponding to the plurality of depth capturing devices according to capturing times of a plurality of depth information to perform a synchronization function to make the plurality of depth capturing devices generate a plurality of adjusted depth information substantially at a same time [Paragraphs [0071]-[0076] & [0078]-[0083], Figs. 5-6, Step 430, as synchronization function, wherein the synchronization engine determines the required time offsets, as adjustment times, from the capturing times timestamped with each depth data frame, and may add to or subtract from a blanking interval for the depth devices and RGB devices generating the frame data, so that all frame data from all capture devices is generated and sent at the same time], and combining the plurality of adjusted depth information to generate a three-dimensional point cloud corresponding to the specific region according a relative space status of the plurality of [Paragraphs [0072], [0080] & [0084]-[0099], Point clouds according to Cartesian spaces from different capture devices are transmitted to computing environment 12, as host, and then resolved and stitched into a single point cloud].
However, Tardif1 does not explicitly disclose to generate a plurality of adjusted depth information substantially at a same time according to the adjustment times, and 
wherein the host sets a scan period and a buffering time after the scan period, and after the host sends a synchronization signal, if the host fails to receive all signals from the plurality of depth capturing devices within the scan period and the buffering time, the host determines that drop frame occurs and the depth capturing device moves on to a next scan period.
Tardif2 teaches to generate a plurality of adjusted depth information substantially at a same time according to the adjustment times [Paragraphs [0079]-[0088] & [0091]-[0092], Figs. 5-7 & 11-12, Determining of adjustment from deviation between Sensors A&B, and inserting and shortening wait intervals 1120 & 1215, respectively as adjustment times, between successive frames to allow sensors to generate frame data at a synchronized time, example of which at times 1104 & 1210], and wherein the host sets a scan period and a buffering time after the scan period, and after the host sends a synchronization signal, if the host fails to receive all signals from the plurality of depth capturing devices within the scan period and the buffering time, the host determines that drop frame occurs and the depth capturing device moves on to a next scan period [Paragraphs [0047]-[0048] & [0078]-[0083] & [0091]-[0093], Fig. 9-10 & 13, Microcontroller sets default wait interval, or wait interval period, as buffering time, after the last active line of one frame, wherein the time elapsed from first to last active line of one frame or active period is the scan period. The output rate of the host device is determined by comparing two timestamps of received frames, and when it is found to be unacceptable, this results in dropped or missed frames, and correction is made to increase sensor blanking period, moving onto next scan period].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the adjustment times of Tardif2 into Tardif1, to provide control over sensor rates in order to maintain synchronization with multiple depth sensors and with an output of the rendering system (Tardif, Paragraph [0004]).
However, neither Tardif1 nor Tardif2 disclose wherein each of the capturing times is a time at the corresponding depth information captured by the depth capturing device.
Tardif3 teaches wherein each of the capturing times is a time at the corresponding depth information captured by the depth capturing device [Paragraphs [0044]-[0049], Figs. 3, Within each capture device 20, control circuitry timestamps frames of scene information captured by the depth camera and RGB camera. The captured data is used by the synchronization engine 180 to time synchronize 304 data capture from the different capture devices, stitching overlap areas of the different FOV segments captured by the image sensor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the  (Tardif3, Paragraph [0006]-[0007] & [0044]). Furthermore since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of capturing times at depth sensors of Tardif3 for the frame capturing times of Tardif1. Thus, the simple substitution of one known element for another producing a predictable result, that being deriving adjustment times for depth capturing sensors based off of the capturing times at depth sensors in order to synchronize the depth capturing sensors, renders the claim obvious.

Regarding claim 15, Tardif1, Tardif2, and Tardif3 disclose the depth processing system of claim 14, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tardif1 discloses wherein the host receives the plurality adjusted of depth information at a plurality of receiving times [Paragraphs [0072], [0074]-[0076], [0080] & [0084]-[0099], Point clouds according to Cartesian spaces from different capture devices are transmitted to computing environment 12, as host, received at their synchronized received times, and then resolved and stitched into a single point cloud].
However, Tardif1 does not explicitly disclose the host sets the scan period according to a latest receiving time of the plurality of receiving times.
[Paragraphs [0047]-[0048] & [0078]-[0083] & [0092]-[0093], Fig. 9-10, Microcontroller sets and adjusts wait interval, or wait interval period, thus affecting and setting the next active line of one frame or active period, as scan period].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the buffer blanking interval correction of Tardif2 into Tardif1, to provide control over sensor rates in order to main synchronization with each other and with an output of the rendering system (Tardif2, Paragraph [0004]).

Claim 3 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tardif et al. (US 2011/0300929 A1) (hereinafter Tardif1), Tardif et al. (US 2011/0267269 A1) (hereinafter Tardif2), and Tardif (US 2012/0063637 A1) (hereinafter Tardif3) in view of Baarsen et al. (US 2016/0323565 A1) (hereinafter Baarsen).

Regarding claim 3, Tardif1, Tardif2, and Tardif3 disclose the depth processing system of claim 1, and is analyzed as previously discussed with respect the claim.
Furthermore, Tardif1 discloses wherein when the host performs the synchronization function: 
the host generates an adjustment time corresponding to each of the plurality of depth capturing devices according to the initial capturing time [Paragraphs [0074]-[0075], Figs. 5-6, Synchronization engine 180 checks time stamps for data and determines required time offsets for depth data, further determining required adjustment in the timing of each depth device in step 430]; and
after receiving a second synchronization signal from the host, the plurality of depth capturing devices adjust final capturing times of capturing the plurality of adjusted depth information according to the plurality of adjustment times corresponding to the plurality of depth capturing devices [Paragraphs [0074]-[0076], Figs. 5-6, Once adjustment for each device is determined in step 430, synchronization engine may send commands to each device to adjust the rate at which that device generates frame data, by adding/subtracting from blanking interval for the depth devise, or reduce blanking intervals].
However, Tardif1, Tardif2, and Tardif3 do not explicitly disclose wherein when the host performs the synchronization function: 
the host sends a first synchronization signal to the plurality of depth capturing devices;
after receiving the first synchronization signal, each of the plurality of depth capturing devices captures an initial depth information and transmits an initial capturing time of capturing the initial depth information and the initial depth information to the host.
Baarsen teaches wherein when the host performs the synchronization function: 
the host sends a first synchronization signal to the plurality of depth capturing devices [Paragraphs [0026]-[0029] & [0130]-[0137], Vsync signal sent to sensors]; and after receiving the first synchronization signal, each of the plurality of depth [Paragraphs [0026]-[0029] & [0130]-[0155], Timestamping of each created 3D image frame, as initial depth information, across all 3D sensing apparatuses, and then are forwarded to base station as host for further processing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the synchronization signal of Baarsen into Tardif1, to align together each video sensor using local clock time (Baarsen, Paragraph [0133]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of sending a synchronization signal to a plurality of depth capturing sensors and receiving timestamped 3D depth images in return as described in Baarsen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Baarsen to the teachings of Tardif1 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such signals into similar systems. Further, applying the synchronization signal and timestamped 3D depth frames to Tardif1 with a computing environment 12 to determine a plurality of adjustment times from the timestamped 3D depth frames accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more equally-timed and aligned capturing times among all 3D depth sensors available.

Regarding claim 16, Tardif1 discloses a depth processing system [Abstract, Paragraph [0003]] comprising:
a plurality of depth capturing devices disposed around a specific region, and each depth capturing devices generating a depth information according to its own corresponding viewing point [Paragraphs [0025]-[0032] & [0035] & [0083]-[0089], Figs. 1A-1C, Capture devices 20, trained on a single area, each producing depth images from respective viewpoints]; and 
a host generating adjustment times corresponding to the plurality of depth capturing devices according to capturing times of a plurality of depth information generated by the plurality of depth capturing devices to perform a synchronization function to make the plurality of depth capturing devices generate a plurality of adjusted depth information substantially at a same time [Paragraphs [0071]-[0076] & [0078]-[0083], Figs. 5-6, Step 430, as synchronization function, wherein the synchronization engine determines the required time offsets, as adjustment times, from the capturing times timestamped with each depth data frame, and may add to or subtract from a blanking interval for the depth devices and RGB devices generating the frame data, so that all frame data from all capture devices is generated and sent at the same time], and combining the plurality of adjusted depth information to generate a three-dimensional point cloud corresponding to the specific region according to a relative space status of the plurality of depth capturing devices [Paragraphs [0072], [0080] & [0084]-[0099], Point clouds according to Cartesian spaces from different capture devices are transmitted to computing environment 12, as host, and then resolved and stitched into a single point cloud].
However, Tardif1 does not explicitly disclose to generate a plurality of adjusted depth information substantially at a same time according to the adjustment times.
Tardif2 teaches to generate a plurality of adjusted depth information substantially at a same time according to the adjustment times [Paragraphs [0079]-[0088] & [0091]-[0092], Figs. 5-7 & 11-12, Determining of adjustment from deviation between Sensors A&B, and inserting and shortening wait intervals 1120 & 1215, respectively as adjustment times, between successive frames to allow sensors to generate frame data at a synchronized time, example of which at times 1104 & 1210].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the adjustment times of Tardif2 into Tardif1, to maintain synchronization with multiple depth sensors and with an output of the rendering system (Tardif, Paragraph [0004]).
However, neither Tardif1 nor Tardif2 disclose wherein each of the capturing times is a time at the corresponding depth information captured by the depth capturing device.
Tardif3 teaches wherein each of the capturing times is a time at the corresponding depth information captured by the depth capturing device [Paragraphs [0044]-[0049], Figs. 3, Within each capture device 20, control circuitry timestamps frames of scene information captured by the depth camera and RGB camera. The captured data is used by the synchronization engine 180 to time synchronize 304 data capture from the different capture devices, stitching overlap areas of the different FOV segments captured by the image sensor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the synchronization techniques of Tardif3 into Tardif1, to synchronize multiple depth sensors with each other to avoid differences in lighting, skew, and other known artifacts when stitching together areas of overlap in the image data from multiple depth sensors (Tardif3, Paragraph [0006]-[0007] & [0044]). Furthermore since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of capturing times at depth sensors of Tardif3 for the frame capturing times of Tardif1. Thus, the simple substitution of one known element for another producing a predictable result, that being deriving adjustment times for depth capturing sensors based off of the capturing times at depth sensors in order to synchronize the depth capturing sensors, renders the claim obvious.
Finally, Tardif1, Tardif2, and Tardif3 do not explicitly disclose wherein an internal clock signal of the each depth capturing devices makes the each depth capturing device substantially simultaneously capture a right-eye image and a left-eye image for generating the depth information.
Baarsen teaches wherein an internal clock signal of the each depth capturing circuits makes the each depth capturing device substantially simultaneously capture a right-eye image and a left-eye image for generating the depth information [Paragraphs [0026], [0097]-[0099], [0126]-[0134] & [0146]-[0148], Each orb, as depth capturing device, contains internal clocking system with a local VSync signal, preferably used to synchronize the one or more of the local sensors, including left and right video sensors 31 and 33 capturing left-eye and right-eye images, respectively].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the synchronization signal and stereoscopic video sensors of Baarsen into Tardif1, to align together each video sensor using local clock time, and synchronizing multiple 3D capture circuit and their respective captured data to generate a virtual reality environment in real-time (Baarsen, Paragraph [0008] & [0133]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the stereoscopic video sensor pair of Baarsen for the depth capturing sensors of Tardif1. Thus, the simple substitution of one known element for another producing a predictable result, wherein a stereoscopic image pair is used to capture and generate a 3D depth image as Baarsen discusses in Paragraph [0059], renders the claim obvious.

Regarding claim 17, Tardif1, Tardif2, Tardif3, and Baarsen The depth processing system of claim 16, and are analyzed as previously discussed with respect to the claim.
[Paragraphs [0026], [0064]-[0070], [0097]-[0099], [0126]-[0134] & [0146]-[0148], Figs. 2-4, Each orb uses a local VSync signal to synchronize the one or more of the local sensors, including left and right video sensors 31 and 33 capturing left-eye and right-eye images, respectively, that overlap to form a 3D image, as seen in Figs. 2-4].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the stereoscopic video sensors of Baarsen into Tardif1, synchronizing multiple 3D capture circuits and their respective captured data to generate a virtual reality environment in real-time (Baarsen, Paragraph [0008] & [0133]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the stereoscopic video sensor pair of Baarsen for the depth capturing sensors of Tardif1. Thus, the simple substitution of one known element for another producing a predictable result, in utilizing a stereoscopic image pair to capture and generate a 3D depth image as Baarsen discusses in Paragraph [0059], renders the claim obvious.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tardif et al. (US 2011/0300929 A1) (hereinafter Tardif1), Tardif et al. (US 2011/0267269 A1) (hereinafter Tardif2), and Tardif (US 2012/0063637 A1) (hereinafter Tardif3) in view of Geisner et al. (US 2011/0246329 A1) (hereinafter Geisner).

Regarding claim 7, Tardif1, Tardif2, and Tardif3 disclose the depth processing system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tardif1 discloses wherein: the host is further configured to generate a mesh according to the three-dimensional point cloud [Paragraphs [0047], Transforming the image into a mesh model representation of person].
However, Tardif1, Tardif2, and Tardif3 do not explicitly disclose wherein the host is further configured to generate real-time three-dimensional environment information corresponding to the specific region according to the mesh.
Geisner teaches wherein the host is further configured to generate real-time three-dimensional environment information corresponding to the specific region according to the mesh [Paragraphs [0035]-[0038], [0060], [0110], [0121], [0134] & [0160]-[0165], Fig. 8-9, Scene 1410 created by scanning tracked user (model)’s environment].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement depth scene scanning of Geisner into Tardif1, to scan and identify known/unknown objects and background aspects of a scene to keep track of object properties and changes in object properties (Geisner, Paragraph [0134]).

Regarding claim 8, Tardif1, Tardif2, Tardif3, and Geisner disclose the depth processing system of claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Geisner teaches of the depth processing system further comprising an interactive device performing a function corresponding to an action of a user within an effective scope of the interactive device, wherein the host is further configured to provide depth information corresponding to a virtual viewing point of the interactive device according to the mesh or the three-dimensional point cloud to help the interactive device to identify the action and a position of the user relative to the interactive device [Paragraphs [0077] & [0107]-[0113], Fig. 11-12, System 1010 as interactive device configured to identify gesture that a user performs, and action consistent with the gesture within shopping application is applied at 450, wherein gesture is classified as either article manipulation gesture or transaction manipulation gesture, as the effective scope of interactive device, along with depth image sense is stent to computing system 12].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the gesture recognition application of Geisner into Tardif1, to recognize user movements in order to translate said user movements into commands for computer applications (Geisner, Paragraph [0003]-[0004]).

Regarding claim 9, Tardif1, Tardif2, Tardif3, and Geisner disclose the depth processing system of claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Geisner teaches wherein the host is further configured to track an interested object according to the mesh or the three-dimensional point cloud to identify a position and an action of the interested object [Paragraphs [0126]-[0128] & [0152]-[0155], Object properties, including changes in position and orientation that indicated movement actions, are tracked].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the tracking function of Geisner into Tardif1, to track object property changes from frame to frame (Geisner, Paragraph [0133]-[134]).

Regarding claim 10, Tardif1, Tardif2, Tardif3, and Geisner disclose the depth processing system of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Geisner teaches wherein the host is further configured to perform a notification function or record an action route of the interested object according the action of the interested object [Paragraphs [0149]-[0161], Article transaction gesture is recognized and then placed into cart that is saved].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the tracking function of Geisner into Tardif1, to recognize user movements in order to translate said (Geisner, Paragraph [0003]-[0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tardif et al. (US 2011/0300929 A1) (hereinafter Tardif1), Tardif et al. (US 2011/0267269 A1) (hereinafter Tardif2), Tardif (US 2012/0063637 A1) (hereinafter Tardif3), and Geisner et al. (US 2011/0246329 A1) (hereinafter Geisner) in view of Lim et al. (US 2012/0162217 A1) (hereinafter Lim).

Regarding claim 11, Tardif1, Tardif2, Tardif3, and Geisner disclose the depth processing system of claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Geisner teaches of determine an action of the skeleton model in the specific region [Paragraphs [0077] & [0107]-[0113], Fig. 11-12, System 1010 as interactive device configured to identify gesture that a user performs, and action consistent with the gesture within shopping application is applied at 450].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the gesture recognition application of Geisner into Tardif1, to recognize user movements in order to translate said user movements into commands for computer applications (Geisner, Paragraph [0003]-[0004]).

Lim teaches wherein the host is further configured to generate depth information of a skeleton model from a plurality of different viewing points according to the mesh [Paragraphs [0030]-[0036], Generation of a 3D skeleton model from a previous 3D mesh model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement generation of a skeletal model from a mesh discussed in Lim into Tardif1, to generate models with appearances that appear natural or realistic and track movements of joints in a model (Lim, Paragraph [0009]-[0009]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tardif et al. (US 2011/0300929 A1) (hereinafter Tardif1), Tardif et al. (US 2011/0267269 A1) (hereinafter Tardif2), and Tardif (US 2012/0063637 A1) (hereinafter Tardif3) in view of Lee (US 7,420,555 B1) (hereinafter Lee).

Regarding claim 13, Tardif1, Tardif2, and Tardif3 disclose the depth processing system of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Tardif1, Tardif2, and Tardif3 does not disclose the particulars of claim 13.
[Col. 5 ll. 15-65, Point cloud data are mapped to individual voxels, with a single set of attributes];
when a first unit space has more than a predetermined number of points, a voxel corresponding to the first unit space [Col. 9 ll. 23-65, attributes of voxel include point intensity level, indicating number of points mapped to voxel] has a first bit value [Col. 7 ll. 55-67, Intensity is represented as a gray scale, floating point value, being a first bit value]; and
when a second unit space has no more than the predetermined number of points, a voxel corresponding to the second unit space [Cols. 3-4, 57-9, Col. 9 ll. 23-65, attributes of voxel include point intensity level, indicating number of points mapped to voxel, wherein some voxels will have an intensity of a single point or no points mapped] has a second bit value [Col. 7 ll. 55-67, Intensity is represented as a gray scale, floating point value, being a second bit value].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement voxels representation within Lee into Tardif1, to transform unorganized, irregular data points of the point cloud into an organized regular three-dimensional array of voxels (Lee, Col. 2 ll. 8-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL CHANG/Primary Examiner, Art Unit 2487